                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

GREGORY HARRIS,

       Petitioner,

-vs-                                                               Case No. 8:06-CV-1582-T-27TGW

SECRETARY, DEPARTMENT
OF CORRECTIONS,

       Respondent.


                                               ORDER
       BEFORE THE COURT are Petitioner’s Motion for Certificate of Appealability and Motion

for In Forma Pauperis for Appeal (Dkt. 121) and Application to Proceed in District Court Without

Prepaying Fees or Costs (Dkt. 122). Upon consideration, the motions are DENIED.

       Petitioner’s motion appears to be directed to the August 10, 2009 denial of his original § 2254

amended petition. (Dkts. 37, 121). However, there is no order from which a certificate of appealability

(COA) could be considered, and there is no pending appeal. And his prior applications for a COA from

the denial of his original § 2254 amended petition were denied by this Court and Eleventh Circuit Court

of Appeals. (Dkts. 42, 47, 48, 49). Moreover, on June 8, 2021, the Eleventh Circuit Court of Appeals

dismissed his application seeking an order authorizing this Court to consider a second or successive

petition for a writ of habeas corpus. (Dkt. 120). To the extent he requests a certificate of appealability

to appeal that dismissal, the Court declines to issue one as the June 8, 2021 dismissal was entered by

the Eleventh Circuit Court of Appeals, not this Court. In any event, Petitioner has failed to make a

substantial showing of the denial of a constitutional right as required by 28 U.S.C. § 2253(c)(2).




                                                    1
        Accordingly, because Petitioner is not entitled to a certificate of appealability, he is not entitled

to appeal in forma pauperis.

         DONE and ORDERED this 14th day of July, 2021.


                                                    /s/ James D. Whittemore
                                                    JAMES D. WHITTEMORE
                                                    United States District Judge
Copy to: Petitioner, Counsel of Record, United States Court of Appeals, Eleventh Circuit




                                                           2
